DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 April 2022 has been entered.
 
Response to Amendment
Claims 1-5, 9-11, 15, 16 and 19-25 are pending. 
Claims 9-11, 15, 16, 19-22, 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 April 2021.
Claims 1-5 and 23 are under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 stand rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Atherosclerosis 2015, IDS, 01/08/19), in view of Amenta et al. (Neuroinflammation 2015, PTO-892, 06/24/2021), and further in view of He et al. (Autophagy 2009, IDS, 01/08/19).
Wang teaches that Transmembrane 9 superfamily member 1 (TM9SF1) is 8.6 fold upregulated in intracranial aneurism and likely contributes to the inflammation and pathology of the condition (see e.g. abstract). Wang teaches that TM9SF1 induces autophagy, which likely contributes to pathology (see paragraph spanning cols.1-2 on p.204), as in claim 1. Wang does not teach screening for a medicament. 
Amenta teaches that inflammation in intracranial aneurism involves vascular endothelial cells and vascular smooth muscle cells (see e.g. p.70, including Table I), as in claim 1. Amenta additionally teaches that IL1β is a marker of inflammation in aneurisms (see e.g. p.70, including Table I), as in claim 1. Amenta does not teach screening for a medicament.
He teaches siRNA to TM9SF1 in a high-throughput screening assay, which resulted in knockdown of TM9SF1 expression and suppression of autophagy (see e.g. abstract), as in claim 2. He does not teach a method of screening the siRNA for treating or inhibiting inflammation of vascular endothelial cells. 
It would have been prima facie obvious to one of ordinary skill in the art make and use the invention from the disclosures of Wang, Amenta and He. The artisan would have been motivated to screen for a medicament for treating a condition characterized by inflammation of vascular endothelial cells related to IL-1β as claimed because Wang teaches that TM9SF1 is highly upregulated and involved in the inflammation associated in aneurism wherein it may be inducing autophagy, because Amenta teaches that inflammation in intracranial aneurism involves IL1β inflammation, and because He teaches that siRNA to TM9SF1 can decrease TM9SF1 upregulation and autophagy. The artisan would have had a reasonable expectation of success given the cumulative disclosures of these prior art references. 

Claims 3-5 and 23 stand rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., in view of Amenta et al., and He et al. as applied to claims 1 and 2 above, and further in view of Xia et al. (Chem Res Toxicol. 2016, PTO-892, 06/24/2021).
Wang, Amenta and He teach as set forth above but do not specifically teach measuring IL-1β in vascular endothelial cells. 
Xia teaches that IL-1β plays important roles in inducing the expression of proinflammatory genes in various cell types and that abnormal IL-1β expression has been implicated in a range of diseases and conditions; thus, IL-1β is an ideal target for clinical intervention in inflammatory diseases (see p.421, paragraph 3). Xia teaches that IL-1β is involved in inflammation of vascular endothelial cells and teaches culturing biological samples containing said cells containing NLRP3 gene in the presence of a candidate agent (siRNA to NLRP3) and in the absence of the candidate agent and measuring IL-1β expression levels in the presence and absence of the agent, wherein IL-1β is lower in the presence of the agent (see e.g. Figure 4 on p.425), as in claims 3-5 and 23. Xia does not teach TM9SF1. 
It would have been prima facie obvious to one of ordinary skill in the art make and use the invention from the disclosures of Wang, Amenta, He and Xia. The artisan would have been motivated to measure IL-1β in response to siRNA for TM9SF1 because Xia teaches that IL-1β is increased in vascular endothelial cells during inflammation and that agents, which decrease inflammation (e.g. siRNA to NLRP3) also decrease IL-1β in these cells, thus demonstrating suitability to measure IL-1β in response to TM9SF1 siRNA treatment as disclosed by the combination of Wang, Amenta and He. The artisan would have had a reasonable expectation of success given the cumulative disclosures of these prior art references. 

Response to Arguments
Applicant's arguments filed 06 December 2021 have been fully considered but they are not persuasive. Applicant asserts that Wang does not directly disclose the relationship between TM9SF1 and inflammation. Applicant asserts Wang teaches that the expression of factors such as AZU1, TM9SF1, and SORBS2 change significantly in intracranial aneurysms, wherein increased levels of AZU1, Neutrophil defensin 1 (DEFA1), Antibacterial protein LL-37, Integrin alpha-IIb and Integrin beta-3 imply an increased inflammatory response during the formation and rupture of IA; and TM9SF1 may be related to autophagosome induction and weakening the cell wall. Applicant alleges that the overall conclusion of Wang is that the formation and rupture of intracranial aneurysms may be related to autophagy and inflammation. Applicant asserts that none of the other references teaches that TM9SF1 is associated with inflammation in intracranial aneurysms. 
Again, the fact that Wang teaches TM9SF1 is involved in intracranial aneurysm and that high expression of AZU1 and TM9SF1 and low expression of SORBS2 is associated with autophagy and inflammation suggests to the artisan that TM9SF1 is related to the autophagy and inflammation of intracranial aneurysm. Regardless of whether Wang expressly states that TM9SF1 is related to inflammation in aneurysm, Wang strongly suggests this fact. Regardless of whether TM9SF1 is related to autophagosome induction and weakening of the cell wall in aneurysm, this all leads to the pathology of intracranial aneurysm, which includes the inflammatory response. One cannot separate the autophagy and inflammation in aneurysm; they are interrelated as taught by Wang. Thus, TM9SF1 is indeed implicated in inflammation associated with intracranial aneurysm. The artisan would have reasonably concluded that TM9SF1 and the other factors mentioned in Wang are collectively related to the pathology of intracranial aneurysm, which includes inflammation. Therefore, one of skill in the art would conclude that Wang suggests TM9SF1 is related to inflammation in intracranial aneurysm. None of the other cited references need disclose that TM9SF1 is associated with inflammation in intracranial aneurysms. The prior art of record collectively teaches or suggests the claimed invention. 
Applicant asserts that after inhibiting or silencing the expression of TM9SF1 gene, the inventor unexpectedly found that IL1β gene expression decreased and that IL1β can activate endothelial cells, and endothelial cells can also produce IL1β after certain stimulations, which plays an important role in the response process. Applicant asserts that Wang does not teach that drugs can inhibit the expression of IL1β by inhibiting the TM9SF1 gene, and have the effect of treating or inhibiting the inflammation of vascular endothelial cells related to the expression of IL1β gene.
This is not found persuasive as Wang teaches or suggest that the TM9SF1 gene is implicated as a positive factor in inflammation of aneurism and Amenta teaches that IL1β is a marker of inflammation in aneurisms, where it is disclosed in a finite list of potential other factors. Therefore, it would have been obvious to target TM9SF1, in particular, and use IL1β, in particular, as a potential marker of inflammation as claimed.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
21 May 2022